Citation Nr: 1308236	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1980 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claims.  Original jurisdiction now resides at the RO in Boise, Idaho.

The Veteran was afforded a personal hearing before the undersigned Veterans Law Judge in May 2012.  A copy of the transcript has been associated with the record.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran is claiming entitlement to service connection for a bilateral hearing loss disability, which he contends is due to his military service, specifically due to noise exposure from firing weapons and riding in personnel carriers.  See, e.g., the May 2012 Board hearing transcript, page 2.  The Veteran's DD Form 214 reflects that his military occupational specialty was a heavy antiarmor weapons crewman.  As such, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including duties as a heavy antiarmor weapons crewman, would be consistent with exposure to loud noise in service.   

Historically, pure tone thresholds, in decibels, were as follows for the Veteran's entrance audiological examination dated March 1980:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
45
60
LEFT
20
5
0
5
0

Pertinently, at the March 1980 entrance audiological examination, the Veteran was placed on a profile for hearing loss, and his temporary profile was listed as a "2."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Further, mildly decreased audio acuity in the right ear was noted.  Moreover, on his report of medical history in conjunction with the entrance examination, the Veteran noted a history of hearing loss for the past five years.  

Additionally, pure tone thresholds, in decibels, were as follows for a service audiological examination dated April 1981 after the Veteran reported complaints of bilateral hearing loss and was assessed with subjective hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
10
5
LEFT
50
40
30
25
25

Pure tone thresholds, in decibels, were as follows for a subsequent service audiological examination dated May 1981:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
10
15
LEFT
45
35
20
20
20

At the time of the May 1981 audiological evaluation, the Veteran reported hearing loss that had worsened over the past two years, and an impression of hearing loss was noted.  The Board observes that the remainder of the Veteran's service treatment records is absent any complaints of or treatment for hearing loss.     

The Board notes that the Veteran was afforded a VA audiological examination in May 2009.  Pertinently, the VA examiner noted and accepted the Veteran's report of the in-service noise exposure discussed above as well as the Veteran's current complaints of hearing loss.  He thereafter performed an audiological evaluation.  Another VA examiner subsequently concluded in an October 2009 opinion that after review of the evidence of record, that the Veteran's preexisting hearing loss was "less likely as not aggravated or worsened during military service beyond the normal progression."  Crucially, however, the VA examiner did not state whether there is clear and unmistakable evidence that the bilateral hearing loss disability was not aggravated by service.  38 C.F.R. § 3.306.  Moreover, there is no other opinion of record indicating such.    

In light of the foregoing, the Board finds that an opinion must be obtained which addresses whether there is clear and unmistakable evidence that the Veteran's bilateral hearing loss disability preexisted military service and, if it did, whether there is clear and unmistakable evidence that the bilateral hearing loss disability was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2012); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim of entitlement to service connection for tinnitus, the Board notes that the October 2009 VA examiner concluded after examination of the Veteran and consideration of his medical history that the Veteran's "[c]urrent tinnitus may also be related to his current mixed hearing loss."  As such, the Board finds that the claim of entitlement to service connection for tinnitus is inextricably intertwined with the claim of entitlement to service connection for a bilateral hearing loss disability.  In other words, development of the Veteran's bilateral hearing loss disability claim may impact his tinnitus claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Furthermore, on remand, a clarifying opinion is requested so that the examiner may use the appropriate standard with respect to nexus ("as likely as not"), as the use of "may be related" is not probative. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from a VA audiologist in order to determine the etiology of the Veteran's bilateral hearing loss disability.  The examiner should review the Veteran's claims file and provide an opinion as to the following:

a. Whether there is clear and unmistakable evidence that the Veteran had a bilateral hearing loss disability prior to his entry onto active duty.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.

b. If the VA examiner determines that the Veteran's current bilateral hearing loss disability pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The term "clear and unmistakable" means undebatable

c. Whether it is at least as likely as not that the Veteran's current tinnitus is caused or aggravated by his bilateral hearing loss.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.


The examiner should indicate in his/her report whether or not the claims file was reviewed.  The reasons behind all opinions expressed should be provided.  

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's bilateral hearing loss disability and tinnitus claims should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

